Citation Nr: 1434215	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disorder as secondary to service-connected total left knee replacement.  

2.  Entitlement to an initial rating for left ankle strain in excess of 10 percent prior to March 10, 2012, and in excess of 20 percent therefrom and reclassified as left ankle arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2011 before the undersigned Veterans Law Judge (VLJ), sitting in St. Petersburg, Florida.  A copy of the transcript of that hearing is of record.  

In February 2012, the Board determined the new and material had been received that was sufficient to reopen the claim of entitlement to service connection for a left hip disorder as secondary to a service-connected left knee disability.  The reopened claim was remanded for additional evidentiary development, to include a VA examination addressing the etiology of the left hip disorder.  Also on appeal were claims for service connection for a separate left knee disorder and for an initial rating in excess of 10 percent for left ankle strain.  

Subsequently in an October 2012 supplemental statement of the case (SSOC), it was determined that service connection for a left hip disorder remained denied.  However, service connection for left ankle arthritis was granted and a 20 percent rating was assigned, effective from the date of VA examination on March 10, 2012.  As reflected in the October 2012 rating decision which promulgated this award, the Veteran's left ankle disorder was previously classified as a strain and rated as 10 percent disabling from April 23, 2008, the date of the claim, to March 9, 2012; the rating was increased to 20 percent, effective March 10, 2012, and reclassified as left ankle arthritis.  Thus, this issue is now listed as on the title page of this decision.  

As noted above, the Board also remanded the claim of entitlement to service connection for a separate left knee disorder in February 2012.  That decision included a summarization regarding the history pertinent to the left knee which will not be repeated here, except to note that initially the Veteran was service connected for two separate left knee conditions (residuals of medial meniscectomy and for knee instability) until such was discontinued following knee replacement surgery in 2005.  As noted in the Board's remand decision, in 2008, he filed a claim seeking service connection for a left knee condition as a separate condition from the service-connected left total knee replacement.  

Subsequently, an October 2012 SSOC was issued which did not specifically discuss the claim for service connection for a separate left knee disorder.  However, it is noted that in the October 2012 rating decision, the RO increased the 30 percent rating in effect for residuals of a total left knee replacement to 60 percent, effective from November 1, 2007.  The Veteran has not expressed disagreement with either the rating or effective date assigned by that decision.  Moreover, by his May 2014 informal brief, the Veteran, through his representative, explicitly limited his appeal to the issues listed on the above title page.  The Veteran had asserted that left knee crepitus should be service connected.  The current grant of service connection for residuals of a left total knee replacement and assignment of a 60 percent evaluation represent the maximum evaluation that may be assigned without violation of the amputation rule.  38 C.F.R. § 4.68 (2013).  (A total rating based on individual unemployability due to service-connected disabilities was also granted in the October 2012 rating decision, effective August 19, 2011.)  In effect, his claim for a separate left knee condition was subsumed by the grant of an increased rating for left total knee replacement residuals.  Accordingly, the Board considers his claim for service connection for a separate left knee condition to be fully resolved and, thus, outside the scope of its appellate jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, the only issues before the Board are those listed on the title page of this decision.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  A chronic left hip disability, mild osteoarthritis, did not manifest in service, arthritis was not manifest during the first post service year, and a current disability of the left hip is not due to an event during active service or proximately due to, the result of, or aggravated by a service-connected disability.  

2.  During the course of the claim, the Veteran's left ankle disability has, at least as likely as not, been manifested by marked limitation of dorsiflexion or significant pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left hip disability, to include as secondary to left knee disability, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, from the April 23, 2008, date of claim to March 9, 2012, the criteria for an evaluation of 20 percent, but no higher, for a left ankle disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2013).  

3.  The criteria for an evaluation in excess of 20 percent from March 10, 2012, for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, DCs 5270, 5271 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013; 38 C.F.R. § 3.159(b) (2013).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by June and July 2008 letters issued shortly after the Veteran filed a claim for benefits in April 2008.  The VCAA letters informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed him of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. VA informed the Veteran it would obtain any records held by any federal agency.  The letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the 2008 letters explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.  

The Veteran's appeal for a higher initial rating for the left ankle arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in 2008 as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2013) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the present case, STRs, private treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  

Further, VA provided an examination in March 2012 to obtain medical evidence as to the current severity of the left ankle disorder and to address the etiology of the left hip disorder.  The examination is adequate because the examination was performed by medical professional and was based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Review of the report reflects that the claims file was reviewed, and the report is accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for the issues on appeal.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The STRs reflect that the Veteran was seen for left knee complaints and underwent a meniscectomy.  Service connection for this condition was established upon rating decision in March 1983.  The STRs are negative for a left hip disorder.  

Following a VA examination in January 2004 which also showed instability in the left knee, the Veteran was assigned separate ratings for his left knee conditions.  Specifically, a 30 percent rating was assigned for residuals of medial meniscectomy with arthroscopic shaving and traumatic arthritis, while a 10 percent rating was assigned for instability.  See the February 2004 rating decision.  

Shortly thereafter, the Veteran underwent a total left knee replacement in 2005.  He was assigned a temporary total rating (TTR) following surgery for convalescence, which was followed by a 30 percent rating, effective November 1, 2007.  As noted earlier, however, following the most recent VA exam in 2012, the RO, in an October 2012 rating decision increased the 30 percent rating to 60 percent effective from November 1, 2007.  

It is contended that the Veteran has a left hip disorder that is secondary to his service-connected left knee disorder.  The Board notes that the record includes a VA X-ray report dated in May 2008 at which time mild osteoarthritis of the left hip was noted.  The VA examiner opined that "after reviewing the Veteran's record, I have come to the conclusion that due to favoring the left knee, the left hip and lower back had prematurely worn-out."  

The Board remanded the claim in 2012 for additional examination addressing the etiology of the Veteran's left hip complaints.  Following review of the record and examination of the Veteran, the examiner opined that it was less likely that very mild degenerative joint disease (DJD) in the left hip was proximately due to or the result of the left knee condition.  For rationale, the examiner noted that the Veteran's clinical exam, in terms of subjective pain, was inconsistent with his radiographic findings.  While the Veteran did have left knee pathology, the examiner did not expect secondary left hip pathology as his range of motion (ROM) and strength and leg length and alignment had not been altered sufficiently to cause mechanical abnormalities sufficient to cause secondary hip DJD.  The examiner added that the left hip disorder was also not chronically aggravated by the left knee disorder.  

Analysis

The Veteran seeks to establish service connection for disability of the left hip primarily on the basis of being proximately due to or the result of the service-connected left knee disability.  

The Board observes that mild arthritis in the left hip is currently shown and was first noted in 2008.  Moreover, a VA physician opined in 2008 that this resulted from the Veteran's favoring his service-connected left knee.  However, the Board finds the 2012 VA examination report which did not find a secondary relationship between the current left hip condition and the left knee to be more probative.  

In so finding, the Board has carefully considered the wording of the 2008 opinion.  Specifically, the rationale for finding a secondary relationship between the left hip condition and the left knee disorder was due to "favoring" of the left knee.  However, as noted by the VA examiner in the 2012 examination report, while left knee pathology was present, the Veteran's ROM and strength, and leg length and alignment, had not been altered sufficiently to result in mechanical abnormalities sufficient to cause secondary hip DJD.  Moreover, it was noted that the Veteran's complaints of subjective pain were inconsistent with his X-ray findings.  

While the private physician's 2008 statement finding secondary service connection for the left hip has been considered, the Board finds the more recent examination report to be more probative.  In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA specialist who reviewed the record, to include the 2008 statement (which did not include a detailed report), and concluded that the Veteran's left hip condition was not secondary to the left knee condition.  

The Board next notes that it is not argued or reasonably shown that arthritis of the left hip joint manifested to a compensable degree within the first post service year.  Thus, the presumptive provisions of 38 C.F.R. § 3.309(a) (2013) are not for application.  

Finally, the Board has considered the personal opinions and beliefs of the Veteran regarding the etiology of his left hip disorder.  His opinion, however, is greatly outweighed by the opinion of the VA examiner who possesses greater expertise and training to speak to the complicated medical issue at hand.  There is no doubt of material fact to be resolved in the Veteran's favor.  Thus, the claim must be denied.

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, where a maximum rating for limitation of motion is already assigned, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Background

Service connection for the Veteran's left ankle disability was established by a September 2008 rating decision.  A 10 percent rating was assigned, effective from the date that the claim was filed, April 23, 2008.  The left ankle disorder is rated pursuant to DC 5271.  Under this code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is assigned for marked limitation.  

Also appropriate for rating the left ankle is DC 5271.  Under that code, a 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a (2013).  

The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

VA records dated in April 2008 include X-ray of the left ankle which was found to be normal.  Upon VA examination in August 2008, dorsiflexion ROM of the left ankle was active and passive from 0 to 15 degrees with pain.  There was no additional loss of motion on repetitive use.  

Upon additional VA examination in March 2012, the diagnosis was of left ankle arthritis.  Left ankle plantar flexion was full at 45 degrees or greater and plantar dorsiflexion was full at 20 degrees or better.  It was noted, however, that painful motion began at 0 degrees in the left ankle.  Repetitive use testing did not result in additional limitation of motion.  

As noted earlier, rating action in October 2012 increased the left ankle rating to 20 percent from the date of the VA examination, March 10, 2012, noting that the Veteran now had been diagnosed with left ankle arthritis, wore a brace and had painful motion.  

Analysis

It is the Board's determination that the Veteran showed marked limitation of motion upon examination in August 2008 which is consistent with a 20 percent rating for left ankle residuals.  Even though X-ray was negative, the Board will resolve all reasonable doubt in the Veteran's favor and award the 20 percent rating back to his date of claim.  

Turning to the question of whether a higher rating is warranted for the left ankle disability, the Board notes that the Veteran is in receipt of the maximum rating for limitation of motion of the ankle.  Moreover, at the most recent examination, he did not show significant (or any) limitation of motion of the ankle, although painful motion was noted by the examiner.  To warrant a higher rating, the evidence must establish ankylosis (frozen joint) of the ankle.  Clearly, the March 2012 exam report did not reflect that the left ankle was ankylosed.  Moreover, plantar flexion and dorsiflexion were full, indicating his ankle is not, in fact, frozen.  Additionally, while arthritis was now noted in the left ankle, no additional abnormalities in the left ankle were reported.  Accordingly, entitlement to a higher rating is not warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide higher ratings for more severe symptomatology, such as ankylosis.  Moreover, for disabilities of the joints, in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2013); Mitchell, 25 Vet. App. at 37.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 20 percent, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Service connection for a left hip disorder is denied.  

From April 23, 2008, to March 9, 2012, a 20 percent , but no higher, initial rating for a left ankle disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

An initial rating in excess of 20 percent for a left ankle disorder, from March 10, 2012, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


